Name: Commission Implementing Decision (EU) 2015/1357 of 4 August 2015 establishing the financial contribution from the Union for expenditure incurred by the Netherlands in 2011, 2012 and 2013 for the financing of the emergency measures to combat avian influenza (notified under document C(2015) 5342)
 Type: Decision_IMPL
 Subject Matter: cooperation policy;  agricultural activity;  budget;  agricultural policy;  overseas countries and territories;  EU finance
 Date Published: 2015-08-06

 6.8.2015 EN Official Journal of the European Union L 209/9 COMMISSION IMPLEMENTING DECISION (EU) 2015/1357 of 4 August 2015 establishing the financial contribution from the Union for expenditure incurred by the Netherlands in 2011, 2012 and 2013 for the financing of the emergency measures to combat avian influenza (notified under document C(2015) 5342) (Only the Dutch text is authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 652/2014 of the European Parliament and of the Council of 15 May 2014 laying down provisions for the management of expenditure relating to the food chain, animal health and animal welfare, and relating to plant health and plant reproductive material, amending Council Directives 98/56/EC, 2000/29/EC and 2008/90/EC, Regulations (EC) No 178/2002, (EC) No 882/2004 and (EC) No 396/2005 of the European Parliament and of the Council, Directive 2009/128/EC of the European Parliament and of the Council and Regulation (EC) No 1107/2009 of the European Parliament and of the Council and repealing Council Decisions 66/399/EEC, 76/894/EEC and 2009/470/EC (1), and in particular Article 36(4) thereof, Whereas: (1) Commission Regulation (EC) No 349/2005 (2) lays down the rules for the payment of a financial contribution from the Union towards emergency measures to eradicate certain animal diseases, including avian influenza. Article 7 of that Regulation lays down the documents to be submitted by the Member State requesting the financial contribution from the Union and the deadlines for submitting such documents. (2) Commission Implementing Decision 2012/667/EU (3) fixed the amount of the financial contribution from the Union for the expenditure incurred by the Netherlands in taking measures to combat avian influenza in 2011 at EUR 429 425,74. (3) Commission Implementing Decision 2013/775/EU (4) provides for a financial contribution from the Union to be granted to the Netherlands towards the costs incurred by that Member State in taking measures to combat avian influenza in 2012 and in 2013 pursuant to Council Decision 2009/470/EC (5). Accordingly, a first tranche of EUR 210 000,00 for 2012 and a first tranche of EUR 250 000,00 for 2013 were paid to that Member State as part of the financial contribution from the Union. Implementing Decision 2013/775/EU further provides that the amount of the financial contribution from the Union is to be fixed in a subsequent decision to be adopted in accordance with the procedure referred therein. (4) Regulation (EU) No 652/2014 provides for payments to be made to Member States in those circumstances. In that respect, it provides for the adoption of implementing acts, setting out the financial contribution. That Regulation also repealed Decision 2009/470/EC and references to that Decision are to be construed as references to Regulation (EU) No 652/2014. (5) Through Implementing Decisions 2012/667/EU and 2013/775/EU, the requirements of Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council (6), in particular Article 84 thereof, have been complied with. (6) Following the result of the on-the-spot audit, managed by the competent audit service, additional expenditure amounting to EUR 13 278,64 was considered to be eligible, according to the decision mentioned in recital two, and the financial contribution from the Union for 2011 can be fixed at EUR 442 704,38. Therefore, in addition to the instalment already paid, a final complementary tranche of EUR 13 278,64 should be granted. (7) On 14 February 2014, the Netherlands submitted an official request for reimbursement to the Commission accompanied by a financial report, supporting documents and an epidemiological report on each holding where the animals have been slaugthered and destroyed. The request for reimbursement amounts to EUR 417 663,71 for 2012 and to EUR 616 592,33 for 2013. However, following an examination of the documents submitted by that Member State, the amounts of respectively EUR 17 548,46 and EUR 40 018,73 were considered to be ineligible for reimbursement in accordance with Article 5 of Regulation (EC) No 349/2005. (8) Hence the final contribution for 2012 and 2013 can respectively be fixed at EUR 400 115,25 and EUR 576 573,60 being the difference between the requested amount for reimbursement and the ineligible amount. After deduction of the first tranches mentioned in recital three, the balance to be paid to the Netherlands for 2012 and 2013 can respectively be fixed at EUR 190 115,25 and EUR 326 573,60. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The final complementary financial contribution from the Union towards the expenditure incurred by the Netherlands in 2011 for the financing of emergency measures to combat avian influenza is hereby fixed at EUR 13 278,64. Article 2 1. The financial contribution from the Union towards the expenditure incurred by the Netherlands in 2012 for the financing of emergency measures to combat avian influenza is hereby fixed at EUR 400 115,25. 2. The balance of the financial contribution from the Union remaining to be paid to the Netherlands is hereby fixed at EUR 190 115,25. Article 3 1. The financial contribution from the Union towards the expenditure incurred by the Netherlands in 2013 for the financing of emergency measures to combat avian influenza is hereby fixed at EUR 576 573,60. 2. The balance of the financial contribution from the Union remaining to be paid to the Netherlands is hereby fixed at EUR 326 573,60. Article 4 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 4 August 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 189, 27.6.2014, p. 1. (2) Commission Regulation (EC) No 349/2005 of 28 February 2005 laying down rules on the Community financing of emergency measures and of the campaign to combat certain animal diseases under Council Decision 90/424/EEC (OJ L 55, 1.3.2005, p. 12). (3) Commission Implementing Decision 2012/667/EU of 25 October 2012 establishing the financial contribution by the Union to the expenditure incurred in the context of the emergency measures taken to combat avian influenza in the Netherlands in 2011 (OJ L 299, 27.10.2012, p. 47). (4) Commission Implementing Decision 2013/775/EU of 17 December 2013 on a financial contribution from the Union towards emergency measures to combat avian influenza in Germany, Italy and the Netherlands in 2012 and 2013 and in Denmark and Spain in 2013 (OJ L 343, 19.12.2013, p. 44). (5) Council Decision 2009/470/EC of 25 May 2009 on expenditure in the veterinary field (OJ L 155, 18.6.2009, p. 30). (6) Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (OJ L 298, 26.10.2012, p. 1).